UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) 90806 (zip code) (562)628-1007 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o There were 21,912,707 shares of the registrant's common stock issued and outstanding as of July 31, 2009. OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PARTI Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets-As of June 30, 2009 and December 31, 2008 1 Unaudited Condensed Consolidated Statements of Income-For the three and six months ended June 30, 2009 and 2008 2 Unaudited Condensed Consolidated Stockholders' Equity and Comprehensive Income-For the six months ended June 30, 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows-For the six months ended June 30, 2009 and 2008 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PARTII Item1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item6. Exhibits 23 i PART I ITEM1: FINANCIAL STATEMENTS Obagi Medical Products,Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) June 30, December 31, 2009 2008 Assets Current assets Cash and cash equivalents $ 18,615 $ 13,938 Short-term investments 7,743 6,000 Accounts receivable, net 21,548 20,648 Accounts receivable from related parties, net 282 518 Inventories, net 5,904 6,845 Prepaid expenses and other current assets 4,922 6,404 Total current assets 59,014 54,353 Property and equipment, net 5,206 5,340 Goodwill 4,629 4,629 Intangible assets, net 5,125 5,267 Other assets 2,359 2,670 Total assets $ 76,333 $ 72,259 Liabilities and Stockholders' Equity Current liabilities Accounts payable $ 6,977 $ 6,478 Current portion of long-term debt 48 47 Accrued liabilities 3,765 3,510 Amounts due to related parties 338 169 Total current liabilities 11,128 10,204 Long-term debt 6 18 Other long-term liabilities 1,596 1,516 Total liabilities 12,730 11,738 Commitments and contingencies (Note 8) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 22,748,068 and 22,691,238 shares issued and 21,912,707 and 22,044,872 shares outstanding at June 30, 2009 and December 31, 2008, respectively 23 23 Additional paid-in capital 58,956 58,026 Accumulated earnings 10,040 6,557 Treasury stock, at cost; 811,031 and 627,367 shares at June 30, and December 31, 2008, respectively (5,348 ) (4,016 ) Accumulated other comprehensive loss (68 ) (69 ) Total stockholders' equity 63,603 60,521 Total liabilities and stockholders' equity $ 76,333 $ 72,259 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Net sales $ 25,874 $ 27,772 $ 48,494 $ 53,146 Cost of sales 5,244 5,053 10,302 9,774 Gross profit 20,630 22,719 38,192 43,372 Selling, general and administrative expenses 14,770 13,980 30,240 28,275 Research and development expenses 1,287 1,281 2,378 2,717 Income from operations 4,573 7,458 5,574 12,380 Interest income 53 85 113 188 Interest expense (18 ) (28 ) (36 ) (65 ) Income before provision for income taxes 4,608 7,515 5,651 12,503 Provision for income taxes 1,770 3,011 2,168 5,006 Net income $ 2,838 $ 4,504 $ 3,483 $ 7,497 Net income attributable to common shares Basic $ 0.13 $ 0.20 $ 0.16 $ 0.33 Diluted $ 0.13 $ 0.20 $ 0.16 $ 0.33 Weighted average common shares outstanding Basic 22,013,728 22,652,066 22,029,214 22,649,160 Diluted 22,022,811 22,653,458 22,037,208 22,711,395 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Dollars in thousands, except share and per share amounts) Common Stock Additional Paid-In Accumulated Treasury Stock Other Accumulated Other Shares Amount Capital Earnings Shares Amount Comprehensive Loss Total Balances, as of December 31, 2008 22,672,239 $ 23 $ 58,026 $ 6,557 (627,367 ) $ (4,016 ) $ (69 ) $ 60,521 Comprehensive income: Translation adjustment, net of tax effect ($1 benefit) — 1 1 Net income for the six months ended June 30, 2009 — — — 3,483 — — — 3,483 Total comprehensive income 3,484 Repurchase of common stock — (183,664 ) (1,332 ) — (1,332 ) Issuance of vested restricted stock units 32,500 — Issuance of vested restricted stock 18,999 — Stock compensation expense — — 930 — 930 Balances, as of June 30, 2009 22,723,738 $ 23 $ 58,956 $ 10,040 (811,031 ) $ (5,348 ) $ (68 ) $ 63,603 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statements of Cash Flows (Dollars in thousands, except share and per share amounts) Six Months Ended June 30, 2009 2008 Cash flows from operating activities Net income $ 3,483 $ 7,497 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 1,287 1,175 Loss on disposal of property and equipment 55 — Provision for (recovery of) doubtful accounts 308 (8 ) Write off of prepaids and deposits related to SoluCLENZ 441 — Stock compensation expense 930 995 Changes in operating assets and liabilities Accounts receivable (970 ) (131 ) Income taxes receivable 1,016 — Inventories 941 (2,263 ) Prepaid expenses and other current assets 25 102 Other assets 307 529 Accounts payable 500 1,562 Accrued liabilities 255 609 Amounts due to related parties 169 35 Other long-term liabilities 80 — Net cash provided by operating activities 8,827 10,102 Cash flows from investing activities Purchases of property and equipment (789 ) (783 ) Purchase of other intangible assets (275 ) (210 ) Purchase of short-term investments (1,743 ) — Net cash used in investing activities (2,807 ) (993 ) Cash flows from financing activities Principal payments on capital lease obligations (12 ) (17 ) Repurchase of common stock (1,332 ) — Proceeds from exercise of stock options — 69 Net cash (used in) provided by financing activities (1,344 ) 52 Effect of exchange rate changes on cash and cash equivalents 1 (23 ) Net increase in cash and cash equivalents 4,677 9,138 Cash and cash equivalents at beginning of period 13,938 14,054 Cash and cash equivalents at end of period $ 18,615 $ 23,192 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) Note1: Description of Business and Basis of Presentation Obagi Medical Products,Inc. (the "Company") is a specialty pharmaceutical company focused on the aesthetic and skin health markets. The Company develops and commercializes prescription-based, topical skin health systems. The Company is incorporated under the laws of the state of Delaware. The Company markets the vast majority of its products through its own sales force throughout the United States, and through 20 distribution partners in 44 other countries in regions including North America, Europe, the Far East, the Middle East, Central America, and South America. Until April 13, 2009, the Company sold one of its products in the pharmacy Rx channel through an outside contract sales organization (Note 5).The Company also licenses certain non-prescription product concepts under the Obagi trademark to a large Japanese based pharmaceutical company for sale through consumer distribution channels in Japan. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (consisting only of normal recurring accruals) to fairly state the financial information contained therein. These statements do not include all disclosures required by accounting principles generally accepted in the United States of America ("GAAP") for annual periods and should be read in conjunction with the Company's audited consolidated financial statements and related notes for the year ended December 31, 2008. The Company prepared the condensed consolidated financial statements following the requirements of the Securities and Exchange Commission ("SEC") for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by GAAP can be condensed or omitted. The results of operations for the three and six months ended June 30, 2009 are not necessarily indicative of the results to be expected for the year ending December31, 2009 or any other period(s). Note2: Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statements of Financial Accounting Standards ("SFAS")No. 167 (“SFAS No. 167”), Amendments to FASB Interpretation No. 46(R) (“FIN 46(R)”), which among other changes, eliminates the quantitative approach previously required by FIN 46(R) for determining the primary beneficiary of a variable interest entity.This statement is effective for fiscal years and interim periods within those fiscal years, beginning on or after November 15, 2009, with early adoption prohibited.The Company is currently evaluating the effects, if any, that SFAS No. 167 may have on its consolidated financial statements. In June 2009, the FASB issued SFAS No. 168 (“SFAS No. 168”), The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FAS No. 162.The FASB Accounting Standards Codification ("Codification") will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.This Statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative.Once the Codification is in effect, all of its content will carry the same level of authority, effectively superseding SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles.The Company believes that the adoption of SFAS No. 168 will not have an impact on its consolidated financial statements. In May 2009, the FASB issued SFAS No. 165 (“SFAS No. 165”), Subsequent Events, which is effective for the Company for the quarterly period ending June 30, 2009.SFAS No. 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this Statement requires an entity (i) to disclose the date through which subsequent events have been evaluated, as well as whether that date is the date the financial statements were issued or the date the financial statements were available to be issued, (ii) to disclose some nonrecognized subsequent events to keep the financial statements from being misleading, and (iii) to consider supplementing the historical financial statement with pro forma financial data.The adoption of SFAS No. 165 did not have an impact on the Company’s consolidated financial statements. In April 2009, the FASB issued Financial Statement Position (“FSP”) No. FAS 157-4 (“FSP No. FAS 157-4”), Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions That Are Not Orderly, which among other things, provides additional guidance onthe factors that should be considered in estimating fair value in accordance with SFAS No. 157, Fair Value Measurements, when there has been significant decrease in market activity for a financial asset or liability as well as identifying circumstances that indicate a transaction is not orderly.The Company adopted the provisions of this issue 5 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) beginning April 1, 2009.The adoption of FSP No. FAS 157-4 did not have animpact on its consolidated financial statements. In April2009, the FASB issued FSP No. FAS 115-2 and FAS 124-2 (“FSP No. FAS 115-2”), Recognition and Presentation of Other-Than-Temporary Impairments, which amends existing guidance for determining whether an other than temporary impairment of debt securities has occurred. Among other changes, the FASB replaced the existing requirement that an entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert (i)it does not have the intent to sell the security, and (ii)it is more likely than not it will not have to sell the security before recovery of its cost basis. The Company adopted the provisions of this issue beginning April 1, 2009.The adoption of FSP No. FAS 115-2 did not have an impact on its consolidated financial statements. In April2009, the FASB issued FSP No. FAS 107-1 and Accounting Principles Board ("APB") No.28-1 (“FSP No. FAS 107-1”), Interim Disclosures about Fair Value of Financial Instruments, which requires an entity to provide the annual disclosures required by FASB Statement No.107, Disclosures about Fair Value of Financial Instruments, in its interim financial statements. The Company adopted the provisions of this issue beginning April 1, 2009. The adoption of FSP No. FAS 107-1 did not have an impact on its consolidated financial statements. Note3: Composition of Certain Financial Statement Captions Property and Equipment June 30, December 31, 2009 2008 Furniture and fixtures $ 747 $ 733 Computer software and equipment 4,359 3,494 Lab and office equipment 888 888 Leasehold improvements 4,201 4,054 Capital lease (office equipment) 115 115 Construction in progress 348 648 10,658 9,932 Less accumulated depreciation and amortization (5,452 ) (4,592 ) $ 5,206 $ 5,340 During the six months ended June 30, 2009, the Company recorded a loss on disposal of fixed assets of $55. The loss is reported as a component of selling, general and administrative expenses. Inventories Inventories consist of raw materials and finished goods manufactured both through contracted third party manufacturers and in-house and purchased from third parties and are valued at the lower of cost or market. During the three months ended March 31, 2009, the Company changed its costing method from actual cost to standard costing, which approximates actual cost.Cost is determined by the first-in, first-out method. Inventory reserves are established when conditions indicate that the selling price could be less than cost due to physical deterioration, usage, obsolescence, reductions in estimated future demand and reductions in selling prices. Inventory reserves are measured as the difference between cost of inventory and the estimated net realizable value. Provision for inventory reserves is charged to cost of sales. The Company's estimated inventory reserve is provided for in the condensed consolidated financial statements and actual reserve requirements approximated management's estimates. 6 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) June 30, December 31, 2009 2008 Raw materials $ 2,700 $ 2,957 Finished goods 4,177 4,526 Inventory on consignment — 59 6,877 7,542 Less reserve for inventories (973 ) (697 ) $ 5,904 $ 6,845 Inventory on consignment represents the amount of SoluCLENZ Rx Gel™ (“SoluCLENZ”) shipped to wholesalers and chain drug stores that had not been recognized as revenue as of December 31, 2008 (Note 5). Accrued Liabilities June 30, December 31, 2009 2008 Salaries and related benefits $ 1,940 $ 2,059 Deferred revenue 42 489 Amounts payable to distributor and contract termination costs 870 — Other 913 962 $ 3,765 $ 3,510 As of June 30, 2009, amounts payable to distributor and contract termination costs relate to our SoluCLENZ product line, of which $857 was reclassified from deferred revenue (Note 5). As of June 30, 2009, Other long-term liabilities of $829, $637, and $130 represent the long-term portion of the tenant improvement credit, deferred rent and the FASB Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, liability, respectively. As of December 31, 2008, Other long-term liabilities of $879, $516, and $121 represents the long-term portion of the tenant improvement credit, deferred rent and the FIN 48 liability, respectively. During the three months ended June 30, 2009, the Company corrected an error in its vacation accrual for the three months ended March 31, 2009 that decreased selling, general and administrative expenses and income before income taxes by approximately $62 and net income by approximately $38. There was no impact of the adjustment on earnings per share. Since the error was not material to any prior period, and is not expected to be material to the financial statements as of and for the year ended December 31, 2009, the Company recorded the correction of the error during the three months ended June 30, 2009. Note4: Intangible Assets Intangible assets consist of trademarks, distribution rights, covenants not-to-compete, patents, customer lists, and proprietary formulations. Intangible assets are amortized over the expected period of benefit using the straight-line method over the following lives: trademarks (twenty years); distribution rights (ten years); covenants not-to-compete (seven years); other intangible assets (three to seventeen years). 7 Obagi Medical Products,Inc. Notes to Unaudited Condensed Consolidated Financial Statements (Dollars in thousands, except share and per share amounts) At June 30, 2009 and December 31, 2008, the carrying amounts and accumulated amortization of intangible assets are as follows: June 30, 2009 December 31, 2008 Gross Amount Accumulated Amortization Net Book Value Gross Amount Accumulated Amortization Net Book Value Trademarks $ 7,416 $ (4,215 ) $ 3,201 $ 7,367 $ (4,032 ) $ 3,335 Distribution rights 1,082 (1,038 ) 44 1,082 (984 ) 98 Covenant not-to-compete 931 (931 ) — 931 (931 ) — Licenses 2,075 (1,417 ) 658 1,975 (1,107 ) 868 Other intangible assets 3,656 (2,434 ) 1,222 3,530 (2,564 ) 966 $ 15,160 $ (10,035 ) $ 5,125 $ 14,885 $ (9,618 ) $ 5,267 Amortization expense related to all intangible assets, including certain amounts reflected in cost of sales, for the three months ended June 30, 2009 and 2008 was $208 and $205, respectively, and for the six months ended June 30, 2009 and 2008 was $417 and $410, respectively. Note5: Exit of Pharmacy Rx Channel In August 2008, the Company entered the pharmacy Rx channel for the first time by launching SoluCLENZ, a solubilized benzoyl peroxide gel for the treatment of acne, which was available onlyby prescription. The Company continually monitored the progress of the launch and the weekly sales data for SoluCLENZ. The Company determined that, based on available sales data, the distribution of a single prescription product through the pharmacy Rx channel and the ongoing investment to support that channel had become cost-prohibitive to the Company. On April 13, 2009, the Company announced that it would no longer sell SoluCLENZ in the pharmacy Rx channel. In connection with the exit of the pharmacy Rx channel, during the three and six months ended June 30, 2009, the Company recorded charges approximating $353 and $769, respectively, related to contractual deposits, obsolete selling materials and other contract termination fees (included within “Selling, general and administrative expenses” in the Condensed Consolidated Statements of Income), primarily relating to the Company’s contract sales force that was dedicated to selling SoluCLENZ and the termination of certain contractual obligations related to SoluCLENZ.In addition, during the three months ended March 31, 2009, the Company reserved approximately $440 in inventory (included within “Cost of sales” in the Condensed Consolidated Statements of Income).During the three months ended June 30, 2009, no additional inventory reserve was required. During the three months and six months ended June 30, 2009, revenue for the units dispensed during the period was recognized and the remaining deferred revenue was reclassified as amounts payable to distributors for product to be returned.The Company does not anticipate significant additional costs as a result of exiting the channel during the remainder of fiscal year 2009. Note 6:Income taxes The Company adopted the provisions of
